       Case 1:20-cv-10617-WGY Document 322-5 Filed 10/23/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
__________________________________________
                                           )
MARIA ALEJANDRA CELIMEN SAVINO             )
and JULIO CESAR MEDEIROS NEVES,            )
                                           )
Petitioners-Plaintiffs,                   )
                                          )   20-cv-10617 WGY
       v.                                 )
                                          )
STEVEN SOUZA,                             )
       Superintendent,                    )
                                          )
       Respondent-Defendant.              )
__________________________________________)



             DEFENDANTS’ RESPONSE TO REQUESTS FOR INSPECTION

        Respondent-Defendant hereby responds to Plaintiffs’s Requests for Inspection.

        A. General Objections

        1. The Requests for Inspection served by Plaintiffs are overbroad: The Requests cover all

physical areas of BCHOC without limitation or connection to class members.

        2. The Requests for Inspection served by Plaintiffs are burdensome: During the course of

the litigation, Defendant has provided the Court, and counsel, with extensive diagrams,

photographs, video and measurements of the immigration detention facilities.        While a few

documents were presented in camera only with the Court’s approval, Plaintiffs have sufficient

information regarding the facilities to litigate their claims.

        3. The Requests for Inspection served by Plaintiffs will impinge facility security both in

terms of COVID-19 as well as general prison security: Plaintiffs have proposed that an unlimited

number of attorneys, videographers, photographers, law students and possibly others (such as

architects) have three days to inspect all portions of BCHOC. That is a huge increase in the risk
       Case 1:20-cv-10617-WGY Document 322-5 Filed 10/23/20 Page 2 of 4



of introducing COVID-19 into BCHOC. In addition, the proposed inspection represents a

significant security risk for BCHOC apart from the COVID-19 issue. Detention facilities do not

allow photographs to be taken of their facilities, or extensive inspections, for the same reason that

the Court denied Plaintiffs’ access to the building plans. There is too great a risk that the

information could be used to facilitate a jail break or escape.

       4. The lawsuit is not about the conditions of confinement: The Court, in its Preliminary

Injunction ruling, agreed with Defendant that conditions of confinement are not addressable

through a habeas corpus petition. This is not a conditions of confinement suit, it is a suit seeking

the release of detainees due to the risk of a COVID-19 infection. While the physical layout of

the units in which the detainees are held was relevant at the outset of the litigation when there

were 148 detainees, its relevance is attenuated now that BCHOC is down to less than 15 % of

capacity with 41 detainees.

       B. Specific Issues with the Requests

       In addition to the concerns regarding security, health safety, burdensomeness, irrelevance

and lack of necessity of the requests for inspection, Defendant objects to the Requests for

Inspection on the following specific grounds:

       1. The total number of people is not clearly circumscribed. Plaintiffs have not placed a

limit on the total number of persons that would be traipsing through the facility, thereby

increasing the security risk and the danger of introducing COVID-19 into BCHOC. This would

reverse five-plus months of diligent effort which has successfully kept the virus out of the

immigration detainee population. 1




       1
           Plaintiffs indicated that “The inspection will be conducted by Plaintiffs’ counsel
       Case 1:20-cv-10617-WGY Document 322-5 Filed 10/23/20 Page 3 of 4



       2. Three days is too much time: Three days of inspection, photographing, videotaping,

etc. is both a burden on the normal workings of the facility, a security risk as well as greatly

increasing the health risks. The contingent conducting the inspection would not spend nights at

BCHOC, so when they leave at the end of the first and second day, they would have unchecked

exposure to the coronavirus and then return to the facility. It is hard to imagine a more effective

means of introducing the virus.

       3. The physical scope of the requested inspection is unlimited: Plaintiffs define the areas

to be inspected as “all facilities controlled by Defendant including immigration detention, pre-

trial detention, and holding for sentenced individuals. BCHOC shall also include each subsidiary

wing, department, component, or unit of any facility controlled by Defendant.” Requests for

Inspection, Definition #3. They also define the terms “Detention Facility” or “Facility” to

include “any premise, cell, building, semi-permanent structure, or enclosure maintained at the

BCHOC.”

       4. Plaintiffs’s instruction that Defendant identify who will accompany the inspectors in

advance is inappropriate and unworkable: Plaintiffs have no right to demand prior identification

of those who will accompany them and their inspectors. Moreover, it is impossible to determine

in advance exactly what staffing will be necessary.




accompanied by such experts, consultants, investigators, photographers, and videographers as
Plaintiffs’ counsel deems appropriate, not to exceed six (6) in number.” But the reference to
“six” is unclear as to whether it includes counsel and “such experts,” etc. or just the experts,
consultants, photographers and videographers. Given that there are five categories of such
professionals named, it is unlikely that six is a total number. Plaintiffs have 24 names on their
pleadings. And, even if it was, six new people with an unknown history of exposure to COVID-
19 would constitute an unacceptable risk.
Case 1:20-cv-10617-WGY Document 322-5 Filed 10/23/20 Page 4 of 4



                                    Respectfully submitted,

                                    ANDREW E. LELLING,
                                    United States Attorney


                              By:   /s/ Thomas E. Kanwit
                                    Thomas E. Kanwit
                                    Assistant U.S. Attorney
                                    U.S. Attorney’s Office
                                    John J. Moakley U.S. Courthouse
                                    1 Courthouse Way, Suite 9200
                                    Boston, MA 02210
                                    (617) 748-3100
September 4, 2020                   thomas.kanwit@usdoj.gov
